Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
     Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
     303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
     corrections@akcourts.gov.



              THE SUPREME COURT OF THE STATE OF ALASKA

MARIANNE E. BURKE, Personal                    )
Representative of the Estate of                )   Supreme Court No. S-17766
ABIGAIL CAUDLE,                                )
                                               )   Superior Court No. 3AN-18-09109 CI
                     Appellant,                )
                                               )   OPINION
     v.                                        )
                                               )   No. 7564 – November 5, 2021
CRITERION GENERAL, INC.;                       )
ALASKA USA FEDERAL CREDIT                      )
UNION; and STATE OF ALASKA,                    )
                                               )
                     Appellees.                )
                                               )

             Appeal from the Superior Court of the State of Alaska, Third
             Judicial District, Anchorage, Andrew Guidi, Judge.

             Appearances: Marianne E. Burke, pro se, Wasilla, Appellant.
             John B. Thorsness, Clapp, Peterson, Tiemessen, Thorsness
             LLC, Anchorage, for Appellee Criterion General, Inc.
             Jahna M. Lindemuth and Samuel G. Gottstein, Holmes
             Weddle & Barcott, PC, Anchorage, for Appellee Alaska USA
             Federal Credit Union. Laura Wolff, Assistant Attorney
             General, Anchorage, and Clyde “Ed” Sniffen, Jr., Acting
             Attorney General, Juneau, for Appellee State of Alaska.
              Before: Bolger, Chief Justice, Winfree, Maassen, and
              Carney, Justices, and Eastaugh, Senior Justice.* [Borghesan,
              Justice, not participating.]

              WINFREE, Justice.

I.     INTRODUCTION
              An apprentice electrician, who was unmarried and had no dependents, was
working for a construction project subcontractor when she died in an accident. Her
direct employer paid funeral benefits required by the Alaska Workers’ Compensation
Act; no other benefits were required under the Act. The employee’s estate brought a
wrongful death action against the general contractor and the building owner; they asked
the superior court to dismiss the action based on the Act’s exclusive liability provisions,
which were expanded in 2004 to include contractors and project owners. The estate
moved for summary judgment, arguing that the 2004 exclusive liability expansion
violated due process because it left the estate without an effective remedy. The court
rejected the estate’s argument and dismissed the wrongful death action, entering
judgment against the estate. We affirm the superior court’s judgment.
II.    FACTS AND PROCEEDINGS
              This is the second appeal involving Abigail Caudle’s work-related death;
we derive the facts from our opinion in Burke v. Raven Electric, Inc.1 Caudle was
working as an apprentice electrician for Raven Electric, Inc. in connection with




       *
             Sitting by assignment made under article IV, section 11 of the Alaska
Constitution and Alaska Administrative Rule 23(a).
       1
              420 P.3d 1196 (Alaska 2018).

                                            -2-                                      7564
remodeling an Alaska USA Federal Credit Union building; it was her first day on that
particular job.2
              The general contractor, Criterion General, Inc., “changed the scope of work
after Raven Electric’s crew arrived”; rather than roughing in three offices as originally
planned, the Raven workers were told to remove existing light fixtures.3 No one
disconnected the power to the lights that were being removed, although the light switch
of the fixture Caudle worked on was turned off and “a noncontact voltage meter” she was
using did not indicate the fixture was energized.4 Caudle nevertheless was electrocuted
and died; electricians interviewed during the subsequent occupational safety
investigation suggested that the circuit had been wired incorrectly in the past.5
              After Alaska’s Occupational Safety and Health Division investigated the
incident, it cited Raven “for several safety violations and ultimately agreed through an
informal settlement to fine [Raven] a total of $11,200.”6 Raven also paid $10,000 for
Caudle’s funeral expenses,7 the only workers’ compensation death benefit available to
the estate of an employee who dies without a spouse or other dependents.8




       2
              Id. at 1199 & n.2.
       3
              Id.
       4
              Id. at 1199.
       5
              Id.
       6
              Id.
       7
              Id. at 1200.
       8
              See AS 23.30.215.

                                           -3-                                      7564
             Caudle’s mother, Marianne Burke, filed a claim with the Alaska Workers’
Compensation Board.9 After a hearing at which the Board clarified that Burke was not
the personal representative of Caudle’s estate, the Board rejected Burke’s claim because
Burke had not shown she met the eligibility requirements for dependent benefits under
the Act.10 Burke appealed to the Alaska Workers’ Compensation Appeals Commission,
which affirmed the Board’s decision; she then appealed to this court.11 We declined to
address any arguments Burke made on behalf of Caudle’s estate because Burke had not
been appointed personal representative.12 Considering Burke’s possible claim as a
parent, we decided that the Act did not violate her rights to due process or equal
protection.13 The United States Supreme Court denied certiorari.14
             Burke was appointed personal representative of Caudle’s estate (Estate) in
August 2018, and in September the Estate filed a wrongful death action against Criterion
and Alaska USA. The Estate alleged that the 2004 amendments to the Act violated the
Estate’s constitutional right to due process, citing both a footnote from Schiel v. Union
Oil Co. of California15 regarding the possibility that very low workers’ compensation for


      9
             Burke, 420 P.3d at 1200.
      10
             Id. at 1201.
      11
             Id. at 1201-02.
      12
             Id. at 1203.
      13
             Id. at 1203-06.
      14
             Burke v. Raven Elec., Inc., 140 S. Ct. 135 (2019).
      15
            219 P.3d 1025, 1036 n.63 (Alaska 2009) (noting employer’s agreement to
question whether inadequate benefits might violate due process), overruled on other
grounds by Buntin v. Schlumberger Tech. Corp., 487 P.3d 595, 598 & n.4 (Alaska 2021).
                                                                        (continued...)

                                           -4-                                     7564
an injury might violate an employee’s due process rights and the “inadequate benefits
of zero compensation and a funeral expense” for the death.
              Relying on Schiel the Estate moved for summary judgment, focusing on the
right to procedural due process in light of our prior decisions and arguing that the lack
of an adequate remedy deprived the Estate of its due process rights.16 The Estate
distinguished Schiel because the worker in Schiel received workers’ compensation
benefits and therefore still had a “substantial and efficient remedy” for his loss.17 The
Estate argued that the low level of funeral benefit compensation from Raven coupled
with the inability to bring a wrongful death action against Criterion and Alaska USA
effectively deprived the Estate of any remedy, violating the right to due process under
the Alaska and United States Constitutions. The Estate contended that legislative
policies underlying the 2004 amendments “wholly fail[ed] to apply” as there was no risk
of “double-dipping” because no workers’ compensation benefits had been paid, yet the
Estate was unable “to access the courts for any compensatory damages whatsoever


       15
             (...continued)
Schiel involved a certified question from federal district court asking us whether the 2004
amendments violated due process or equal protection under the Alaska Constitution. Id.
at 1029. We held that the amendments did not violate the employee’s rights under those
Alaska Constitution provisions. Id. at 1037.
       16
               See Alaska R. Civ. P. 56(c) (setting out summary judgment procedure and
providing that judgment may be entered for a party if undisputed facts demonstrate that
party is entitled to judgment as matter of law). In its summary judgment motion the
Estate expressly said it was not raising an equal protection argument, so any equal
protection argument the Estate may be making on appeal is waived. Brandon v. Corr.
Corp. of Am., 28 P.3d 269, 280 (Alaska 2001) (“A party may not raise an issue for the
first time on appeal.”).
       17
              See Schiel, 219 P.3d at 1035 (holding that claimant “still has a substantial
and efficient remedy available”).

                                           -5-                                       7564
concerning other responsible tortfeasors.”        The Estate also contended the 2004
amendments undercut the policy we recognized in Parker Drilling Co. v. O’Neill
favoring workplace safety.18
              Alaska USA responded that the Estate was raising a substantive due process
challenge rather than a procedural due process challenge and that there was no
substantive due process violation because a fair and substantial relationship existed
between the 2004 amendments and a legitimate government purpose.19 Alaska USA
asserted the Estate had not met its burden, required in substantive due process challenges,
of showing there was no rational basis for the law. It also argued that the Estate’s
inability to bring a wrongful death action “does not constitute a deprivation of property
that would trigger a procedural due process analysis under the Takings Clause” because
the Estate’s claim accrued after the 2004 amendments. Alaska USA asked the court to
notify the State that the Estate had challenged the 2004 amendments’ constitutionality.20
              The court provided notice to the State and gave it 60 days to intervene.
After intervening, the State asked the court to determine that the 2004 amendments did
not violate due process. The State agreed with Alaska USA’s argument that the Estate
had “no separate legal right to sue in tort because the legislature eliminated and replaced
the wrongful death statute with the Workers’ Compensation Act.” Consequently, the
State argued, there could be no procedural due process violation. The State maintained


       18
              674 P.2d 770, 775-76 (Alaska 1983) (affirming “that there is a common law
duty to provide a safe worksite . . . . [and] protect[] all workers on the site” and that
“[t]he duty is not dependent upon the existence of any particular combination of
contractual relationships”).
       19
             See Schiel, 219 P.3d at 1034-36 (holding 2004 amendments did not violate
equal protection and thus did not violate substantive due process).
       20
              See Alaska R. Civ. P. 24.

                                            -6-                                      7564
that the amendments did not violate the Estate’s substantive due process rights because
the compensation, while limited to a “modest sum of burial costs,” was rationally related
to the purpose of the Act, identified as “to provide relatively quick compensation
regardless of fault such that a person and her dependents will not be impoverished by a
workplace injury.”
             Criterion raised arguments similar to those made by the State and Alaska
USA about the Estate’s due process rights. It additionally argued that Burke was not a
“statutorily defined dependent” of the decedent and thus the Estate had suffered no
pecuniary loss.
             Alaska USA filed a cross-motion for summary judgment, asking the court
to determine that it was a “project owner” as defined in the Act and thus protected by the
exclusive liability provision. The Estate opposed, arguing that material factual disputes
precluded summary judgment.
             The court held argument on the summary judgment motions and denied the
Estate’s motion “for the reasons stated in the State’s briefing.” The court invited the
parties to submit additional briefing addressing whether there were material factual
disputes about the applicability of the 2004 amendments to both Criterion and Alaska
USA. The Estate identified two possible factual disputes.
             The court ultimately decided no material factual disputes existed and that
both Alaska USA and Criterion “qualif[ied] as ‘employers’ under the statute as the
project owner and general contractor, respectively.” The court granted Alaska USA’s
cross-motion for summary judgment and “applie[d] the same reasoning to . . . Criterion.”
It dismissed the Estate’s case and later entered final judgment against the Estate. The
Estate appeals.




                                           -7-                                      7564
III.   STANDARD OF REVIEW
              We review the grant of summary judgment de novo.21 “We apply our
independent judgment to questions of constitutional law as well as ‘to questions of
“statutory interpretation requiring the application and analysis of various canons of
statutory construction.” ’ ”22
IV.    DISCUSSION
              In Burke we set out the general terms of the “grand bargain” underlying the
workers’ compensation system: Employees give up their right to sue in tort for work-
related injuries and death in exchange for certain but limited compensation without
regard to fault; employers give up the right to raise certain defenses in exchange for
limited liability for work-related injuries.23 This basic bargain is set out in AS 23.30.045
and .055. Alaska Statute 23.30.045 requires an employer to “secure the payment” of
compensation under the Act, and AS 23.30.055 makes the compensation set out in
section .045 the exclusive liability of an employer for a work-related injury or death.
              In 2004 the legislature amended the Act, extending “up the chain of
contracts” the mandate to secure payment of compensation for work injuries and
expanding the exclusive liability provision to those contracting entities now potentially
liable for payment of compensation.24 Under the amendments a project owner is


       21
              Christensen v. Alaska Sales & Serv., Inc., 335 P.3d 514, 516 (Alaska 2014).
       22
             Murphy v. Fairbanks North Star Borough, 494 P.3d 556, 562 (Alaska
2021) (quoting Burke v. Raven Elec., Inc., 420 P.3d 1196, 1202 (Alaska 2018)).
       23
              420 P.3d at 1202-03.
       24
             See Lovely v. Baker Hughes, Inc., 459 P.3d 1162, 1169 (Alaska 2020)
(emphasis omitted) (quoting Minutes, Sen. Labor & Commerce Comm., Hearing on S.B.
323, 23d Leg., 2d Sess., 20-21 (Mar. 4, 2004) (statement of Sen. Ralph Seekins, Sponsor
                                                                          (continued...)

                                            -8-                                       7564
potentially liable for compensation for the work-related injuries of its contractor’s and
any subcontractor’s employees and also is protected from tort liability for those work-
related injuries if compensation is paid.25 In Schiel we considered the constitutionality
of the amendments in the context of a personal injury suit against a contractor and held
that the amendments did not violate the employee’s equal protection or due process
rights.26 We noted that, in response to questioning at oral argument before us, the
contractor had “agreed . . . that at a certain level, inadequate benefits could violate a
worker’s due process rights.”27 The Estate cited this footnote as the basis for its lawsuit
against Criterion and Alaska USA, contending that the limited amount of funeral
expenses paid under the Act coupled with the Estate’s inability to sue others it
considered liable for Caudle’s death effectively left it with no compensation.
       A.     Procedural Due Process
              We first consider whether the project owner amendments deprive the Estate
of due process by denying it access to the court. We previously have related the right of
access to the court to procedural due process, recognizing in Bush v. Reid that a claim
for personal injuries is a form of property subject to due process protection.28 The State
argues that the project owner amendments had no effect on the Estate’s procedural due
process rights because the Estate had no property interest. After observing that wrongful


       24
             (...continued)
of S.B. 323)).
       25
              AS 23.30.045, .055.
       26
            219 P.3d 1025, 1028-29, 1034-36 (Alaska 2009), overruled on other
grounds by Buntin v. Schlumberger Tech. Corp., 487 P.3d 595, 598 & n.4 (Alaska 2021).
       27
              Id. at 1036 n.63.
       28
              516 P.2d 1215, 1219 (Alaska 1973).

                                           -9-                                       7564
death actions are creatures of statute and did not exist at common law, and noting that
the legislature can modify or eliminate unaccrued property interests that it has created,
the State maintains that the legislature did precisely that with the 2004 amendments: it
“abrogated [the Estate’s] right to sue for workplace injuries and death.” The State
concludes that the Estate had no “property interest in a wrongful death suit to which
procedural due process attaches.”
              But the legislature did not abrogate an employee’s right to sue for
workplace injuries and death when it enacted either the Alaska Workers’ Compensation
Act or the 2004 amendments to the Act. To the contrary, the Act explicitly permits
lawsuits against uninsured employers29 and any third party who may be liable for a
compensable injury or death.30 Rather than extinguishing an employee’s right to bring
suit, the Act’s exclusive liability provision creates an affirmative defense that shields an
employer complying with the Act from further liability. And when an employer does not
comply with the Act, it loses not only the exclusive liability defense but also several
other defenses that employers relied on before workers’ compensation programs existed
— the fellow-servant rule, assumption of risk, and contributory negligence of the
employee.31 Exclusive liability thus is one way to ensure compliance with the Act’s



       29
             AS 23.30.055; Seal v. Welty, 477 P.3d 613, 618-19 (Alaska 2020)
(observing that AS 23.30.055 allows suits against uninsured employers).
       30
            AS 23.30.015. An employee who recovers damages from a third party
must reimburse the employer for any compensation received. AS 23.30.015(g).
       31
            AS 23.30.055; see 1 ARTHUR LARSON ET AL., LARSON’S WORKERS’
COMPENSATION LAW § 2.03 (Matthew Bender, Rev. Ed. 2015) (describing limitations
on employee’s common law remedies through use of these three defenses); cf. N.Y. Cent.
R.R. Co. v. White, 243 U.S. 188, 198-200 (1917) (discussing history of these three
defenses).

                                           -10-                                       7564
grand bargain; employers who do not keep their end of the bargain lose common law
defenses in addition to the Act’s protection against limited damages.
              Similarly, the project owner amendments did not abrogate an employee’s
right to bring a personal injury or wrongful death action; they instead expanded the
applicability of both AS 23.30.045 and AS 23.30.055, extending the grand bargain to
general contractors and project owners by redefining “employer” in those sections to
encompass them in the statutorily defined chain of contracts with a direct employer.32
The exclusive liability defense is now available to project owners and contractors when
they or the direct employers comply with the grand bargain by securing compensation
coverage. But the amendments did not extinguish an estate’s right to bring a wrongful
death action for a work-related death.
              In arguing that the Estate’s rights had been extinguished, the State relies on
two takings cases. But we have distinguished property for purposes of due process
protection from property for a takings analysis.33 In Vanek v. State, Board of Fisheries
we recognized that a commercial fishing permit may be property subject to due process
protections but that it does “not necessarily follow that a [fishing] permit is property that
requires just compensation when its value decreases due to a valid state regulation.”34




       32
            Ch. 80, SLA 2004; Lovely v. Baker Hughes, Inc., 459 P.3d 1162, 1169
(Alaska 2020).
       33
             Vanek v. State, Bd. of Fisheries, 193 P.3d 283, 289, 293 (Alaska 2008).
The U.S. Supreme Court has also distinguished takings analysis from due process
analysis. Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 540-43 (2005).
       34
              193 P.3d at 293.

                                            -11-                                       7564
              The question presented here is not unlike the one raised in Arctic
Structures, Inc. v. Wedmore.35 In Wedmore a subcontractor’s injured employee sued
companies that were not his direct employers but were involved in the construction
project.36 As in the appeal before us, a change in the law altered the defenses available
in litigation stemming from a work injury: The companies argued they had been
deprived of access to the courts “to raise the defense of the employer’s negligence”
because of the combination of several doctrines, including exclusive liability.37 We
rejected their procedural due process argument after first determining the companies had
“not been deprived of any ‘available’ defenses.”38 In this context we said: “While it is
manifest that no one has a vested right in any particular mode of procedure such that
legislative change is prohibited, due process does require that a substantial and efficient
remedy remains available or that one be provided when a preexisting defense is
statutorily limited.”39 We recognized that rejecting the companies’ argument might
produce inequities because a direct employer whose negligence contributed to the harm
would be protected by exclusive liability yet be reimbursed for compensation payments




       35
              605 P.2d 426 (Alaska 1979).
       36
              Id. at 427-28.
       37
              Id. at 435-37.
       38
              Id. at 437.
       39
              Id. at 436.

                                           -12-                                      7564
under a different section of the Act.40 We nonetheless determined that the legislature and
not this court needed to address the issue.41
              The State questions the applicability of our Wedmore statement that due
process requires “that a substantial and efficient remedy remain[] available or that one
be provided.”42 Yet New York Central Railroad Co. v. White, the U.S. Supreme Court’s
1917 decision upholding New York’s workers’ compensation statute against a
constitutional challenge, acknowledged a similar concern.43 White involved a due
process challenge to New York’s workers’ compensation law, including an argument
that the statute deprived employers of due process by imposing liability without regard
to fault.44 The Court observed that it did not need to consider “whether the state could
abolish all rights of action, on the one hand, or all defenses on the other, without setting
up something adequate in their stead” because the workers’ compensation system at issue
“set[] aside one body of rules only to establish another system in its place.”45 The Court
looked at the nature of the system as a whole to consider whether it was a “just
settlement” of the problem the legislature sought to address in adopting a no-fault system
of compensation with limited recovery for work-related injuries.46 The Court expressly


       40
               See id. at 438-40; see also id. at 441-42 (Boochever, C.J., dissenting)
(setting out example of application and calling result of holding “glaringly inequitable”).
       41
              Id. at 440 (majority opinion).
       42
              Id. at 436.
       43
              243 U.S. 188 (1917).
       44
              Id. at 196.
       45
              Id. at 201.
       46
              Id. at 202.

                                           -13-                                       7564
left for future adjudication whether “the compensation prescribed by the statute in
question is unreasonable in amount, either in general or in the particular case.”47
              Although decided many years ago, White has never been overruled. As
reflected by our decisions and by federal law, whether and to what extent the constitution
protects common law rights is not settled.48 The U.S. Supreme Court has long held the
view that “[n]o person has a vested interest in any rule of law, entitling him to insist that
it shall remain unchanged for his benefit.”49 But the Court has not decided whether due
process places limits on the legislature’s power to modify or eliminate common law
rights, as demonstrated by the questions expressly left open in White.50 In Duke Power
Co. v. Carolina Environmental Study Group, Inc. the Court more recently said it was
“not at all clear” that due process “requires that a legislatively enacted compensation


       47
              Id. at 205-06.
       48
               See Fein v. Permanente Med. Grp., 474 U.S. 892, 894-85 (1985) (White,
J., dissenting from dismissal of certiorari) (questioning whether due process requires
compensation scheme with adequate remedy as quid pro quo “for the common-law or
state-law remedy it replaces”); Evans ex rel. Kutch v. State, 56 P.3d 1046, 1057 (Alaska
2002) (plurality opinion) (“Moreover, the damages caps do not violate the right of access
because they are not so drastic so as to eliminate the tort remedies that they modify.”);
cf. Estate of Kim ex rel. Alexander v. Coxe, 295 P.3d 380, 391 (Alaska 2013) (explaining
that Fein dissent noted constitutional protection of common law rights was unsettled and
that federal cases considering challenges to Protection of Lawful Commerce in Arms Act
interpreted it as limiting common law remedies, not “depriv[ing] injured persons of all
potential remedies” (quoting District of Columbia v. Beretta U.S.A. Corp., 940 A.2d 163,
177 n.8 (D.C. Cir. 2008))).
       49
              White, 243 U.S. at 198 (citing Munn v. Illinois, 94 U.S. 113, 134 (1876)).
       50
               Id. at 201; cf. PruneYard Shopping Ctr. v. Robins, 447 U.S. 74, 93-94
(1980) (Marshall, J., concurring) (“Quite serious constitutional questions might be raised
if a legislature attempted to abolish certain categories of common-law rights in some
general way.”).

                                            -14-                                       7564
scheme either duplicate the recovery at common law or provide a reasonable substitute
remedy.”51 The Court cited White and upheld the Price-Anderson Act, which provided
limited compensation in the event of a nuclear accident, because that statute “provide[s]
a reasonably just substitute for the common-law or state tort law remedies it replaces.”52
              We thus reject the State’s contention that Wedmore introduced a court-
access right into the workers’ compensation framework “seemingly by error.” Limits on
the right to bring actions and assert defenses have been an underlying question in
workers’ compensation since its inception, and the balance of the benefits and burdens
of the grand bargain remains an issue subject to our review. But White also shows that
consideration of the entire system, not simply the result in one case, is important when
evaluating changes to the workers’ compensation scheme. Considering the Act as whole,
we hold that the 2004 amendments do not violate the Estate’s procedural due process
rights because the remedy the Act provides, while small, is consistent with the purpose
of workers’ compensation and affords the Estate some remedy.
              The purpose of the Act is to provide employees and their dependents
adequate income to replace that lost through a work-related injury or death while
encouraging a return to work.53 We have previously recognized that the Act provides



       51
              438 U.S. 59, 88 (1978).
       52
              Id. at 64, 88 (citing White, 243 U.S. 188; Crowell v. Benson, 285 U.S. 22
(1932)).
       53
               See Alaska Airlines, Inc. v. Darrow, 403 P.3d 1116, 1124-25 (Alaska 2017)
(interpreting statute consistently with balancing goals of providing both adequate
replacement income and incentive to return to work); see also AS 23.30.001(1)
(requiring Act to “be interpreted so as to ensure the quick, efficient, fair, and predictable
delivery of . . . benefits . . . at a reasonable cost”); Burke v. Raven Elec., Inc., 420 P.3d
1196, 1202-03 (Alaska 2018) (summarizing purposes of workers’ compensation).

                                            -15-                                       7564
uneven benefits.54 Caudle had no dependents suffering economic loss by her death;
providing funeral expenses as workers’ compensation — thus eliminating the Estate’s
potential economic loss for Caudle’s death — and allowing Criterion and Alaska USA
to use exclusive liability as an affirmative defense does not deprive the Estate of all
remedies or all possible access to courts. Caudle’s family members may feel they have
been wronged by a system that, in this particular case, provided minimal compensation,
imposed only a small work-safety-violation fine, and offered no other means to hold
accountable those whom the Estate considers responsible for her death. But considering
the Act as a whole, extension of the exclusive remedy defense does not so diminish the
Estate’s economic recovery as to deprive it of all access to the courts.
       C.     Substantive Due Process
              The Estate also raises a substantive due process challenge to the Act.
Relying on the substantive due process goal we have identified — “guard[ing] against
unfair, irrational, or arbitrary state conduct that ‘shock[s] the universal sense of
justice’ ”55 — the Estate contends that the limited recovery available to it under the 2004
amendments fails to meet this substantive due process standard because the remedy
available to it “is the exact definition” (emphasis omitted) of unfair and arbitrary state
conduct.
              Relying on our precedent, Alaska USA asserts that the Estate received a
substantial remedy because Raven paid funeral expenses and that in a similar case we

       54
             See C.J. v. State, Dep’t of Corr., 151 P.3d 373, 381 (Alaska 2006)
(“Workers whose wages are low, who have been the victims of blatantly negligent
conduct, or who suffer exceptional noneconomic injuries bear the brunt of a system that
may benefit their co-workers or employers but certainly does not benefit them.”).
       55
             Doe v. State, Dep’t of Pub. Safety, 444 P.3d 116, 125 (Alaska 2019)
(second alteration in original) (quoting Church v. State, Dep’t of Revenue, 973 P.2d
1125, 1130 (Alaska 1999)).

                                           -16-                                      7564
decided payment of funeral expenses as the sole workers’ compensation remedy did not
violate equal protection.56 The State contends that the Estate’s substantive due process
claim is controlled by Schiel. The State acknowledges that the compensation afforded
the Estate was “modest” and that “$10,000 in burial expenses is nowhere near
proportionate to the loss of a life.” But the State points out, as does Criterion, that the
purpose of workers’ compensation is not the same as that of tort law, even though the
workers’ compensation system replaces that system for many work-related injuries.
Criterion also argues that the Estate failed to make the showing required under our test
for substantive due process: A person challenging a statute on substantive due process
grounds must show that the statute bears “no reasonable relationship to a legitimate
governmental purpose.”57
              Our “inquiry into arbitrariness” starts with the presumption that the
legislative action is proper, and the party challenging the statute on substantive due
process grounds must “demonstrat[e] that no rational basis for the challenged legislation
exists.”58 “If any conceivable legitimate public policy for the enactment is either
apparent or offered by those defending the enactment, the party challenging it must
disprove the factual basis for the justification.”59 In Schiel we identified the following
legitimate purposes of the 2004 amendments:            “to ensure or expand workers’


       56
              Taylor v. Se.-Harrison W. Corp., 694 P.2d 1160, 1162-63 (Alaska 1985).
       57
            Schiel v. Union Oil Co. of Cal., 219 P.3d 1025, 1036 (Alaska 2009)
(quoting Premera Blue Cross v. State, Dep’t of Com., Cmty. & Econ. Dev., Div. of Ins.,
171 P.3d 1110, 1124 (Alaska 2007)), overruled on other grounds by Buntin v.
Schlumberger Tech. Corp., 487 P.3d 595, 598 & n.4 (Alaska 2021).
       58
            Concerned Citizens of S. Kenai Peninsula v. Kenai Peninsula Borough, 527
P.2d 447, 452 (Alaska 1974).
       59
              Keyes v. Humana Hosp. Alaska, Inc., 750 P.2d 343, 352 (Alaska 1988).

                                           -17-                                      7564
compensation coverage for workers, to increase workplace safety, to prevent ‘double
dipping,’ and to provide protection from tort liability to those who are potentially liable
for securing workers’ compensation coverage.”60
              To succeed on its claim the Estate was required to provide factual
information that generally disproved the justifications for the amendments. The standard
does not require that the legislation meet its stated goals or objectives in every individual
case. For example, the Estate argues that the 2004 amendments did not fulfill their
purpose of increasing workplace safety because safety violations, for which the State
fined Raven, caused Caudle’s death.61 We recognize that work-safety violations
contributed to her death, but Raven’s failure to follow safety standards in this instance
does not demonstrate that the legislature’s expansion of the exclusive liability defense
will not further workplace safety more generally. The Estate also argues that “double-
dipping” was not an issue because of the minimal compensation the Estate received, but
this argument does not address the overall costs of a business paying for both workers’
compensation and (through indemnification agreements) tort damages for the same
injury, which was the problem the legislature sought to address.62
              The Estate’s arguments misapprehend the heavy burden a party bears when
challenging a statute on substantive due process grounds. The Estate did not and does
not argue that the 2004 amendments’ purposes were not legitimate, and it provided no
evidence that would disprove the factual basis for the legislature’s justifications. In
addition to the stated purpose of enhancing workplace safety, the legislature enacted the
amendments for the asserted purposes of increasing access to compensation coverage for

       60
              219 P.3d at 1032.
       61
              Burke v. Raven Elec., Inc., 420 P.3d 1196, 1999 (Alaska 2018).
       62
              Schiel, 219 P.3d at 1032-33.

                                            -18-                                       7564
workers and preventing some employers or contractors from having to pay both
compensation and damages because of indemnity agreements.63 In light of these
purposes and the lack of evidence undercutting the legislative justifications for them, the
Estate has not shown that the 2004 amendments violate substantive due process.
              We again acknowledge that the result in this case will seem harsh to
Caudle’s family. Some courts have expressed concern with similarly low levels of
compensation for the estates of workers who die without dependents.64 As the Montana
Supreme Court wrote: “It is easy to opine that the Legislature could have done better in
providing for family members after a worker’s death, even those who are
non-dependents of the worker. Work-related death is traumatic, final, and adversely
impacts a family forever.”65 But we agree with that court that the appropriate amount of
compensation is subject to debate and that the legislature could rationally decide to
provide a minimal payment to the estates of employees who die without dependents
while providing more to injured employees and the dependent survivors of employees
who die in work-related accidents.66




       63
              Id.
       64
            Walters v. Flathead Concrete Prods., Inc., 249 P.3d 913, 921 (Mont. 2011);
Park v. Rockwell Int’l Corp., 436 A.2d 1136, 1139 (N.H. 1981), overruled by Alonzi v.
Ne. Generation Servs. Co., 940 A.2d 1153, 1162-63 (N.H. 2008).
       65
              Walters, 249 P.3d at 921.
       66
              Id. at 921-22.

                                           -19-                                      7564
             Considering the entire Act, including the 2004 amendments, we conclude,
consistent with Schiel, that the Act does not violate the Estate’s substantive due process
rights.67
V.     CONCLUSION
             We AFFIRM the superior court’s judgment.




       67
           We agree with the superior court that no material factual disputes precluded
summary judgment.

                                          -20-                                      7564